DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yang-Hsien Hsu on 1/28/22.
The application has been amended as follows:
1. (Currently Amended) A method for acquiring terminal capability, comprising:
acquiring, by a first access network device, capability information about whether a second access network device supports an optimized terminal capability;
in response to the second access network device supporting the optimized terminal capability, sending, by a first access network device, a first handover request message to a second access network device, wherein the first handover request message carries first UE capability identification information of a terminal, and
in response to the second access network device being unable to identify the first UE capability identification information of the terminal, receiving, by the first access network device, a first feedback message from the second access network device, the first feedback message carries cause parameters indicating that the second access network device does not support an optimized terminal capability.
2. (Currently Amended) The method of claim 1, further comprising:

sending, by the first access network device, a second handover request message to the second access network device, wherein the second handover request message carries the first UE capability identification information of the terminal.
3. (Cancelled).
4. (Currently Amended) The method of claim [[3]] 1, further comprising:
in response to that the second access network device does not support the optimized terminal capability, sending, by the first access network device, the first UE capability 16information of the terminal through a third handover request message to the second access network device.
9. (Currently Amended) A method for acquiring terminal capability, comprising:
	sending, by a second access network device, capability information about whether the second access network device supports an optimized terminal capability;
	in response to the second access network device sending the optimized terminal capability, receiving, by [[a]] the second access network device, a first handover request message from a 17first access network device, wherein the first handover request message carries first UE capability identification information of a terminal, and
	  in response to the second access network device being unable to identify the first UE capability identification information of the terminal, sending, by the second access network device, a first feedback message to the first access network device, the first feedback message carries cause parameters indicating that the second access network device does not support an optimized terminal capability.

and
receiving, by the second access network device, a second handover request message from the first access network device, wherein the second handover request message carries first UE capability information of the terminal, and acquiring the first UE capability information of the terminal from the second handover request message.
 14. (Currently Amended) A device for acquiring terminal capability, comprising:
a processor, configured to acquire capability information about whether a second access network device supports an optimized terminal capability;
a transceiver, configured to:
in response to the second access network device supporting the optimized terminal capability, send a first handover request message to a second access network device, wherein the first handover request message carries first UE capability identification information of a terminal, and
in response to the second access network device being unable to identify the first UE capability identification information of the terminal, receive, a first feedback message from the second access network device, the first feedback message carries cause parameters indicating that the second access network device does not support an optimized terminal capability.
2. (Currently Amended) The device of claim 14, wherein the transceiver is further configured to:

send a second handover request message to the second access network device, wherein the second handover request message carries the first UE capability identification information of the terminal.
16.  The device of claim 14, wherein the first feedback message indicates a handover rejection or a handover failure 

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record Samsung ("Use of identifier representing NR UE capabilities, baseline", R2-1805613, XP051429256, 14 April 2018. 4 pages), teaches sending, by a first access network device (source RAN node side), a first handover request message (Handover Required/Handover Command) to a second access network device (target RAN node side), wherein the first handover request message carries first UE capability identification information (model identifier) of a terminal (UE) (source RAN node side sends model identifier to target RAN node side upon handover) [pages 4-5, Section 2.3].  However none of the prior art either alone or in combination provides the motivation to teach “acquiring, by a first access network device, capability information about whether a second access network device supports an optimized terminal capability” and that the sending occurs “in response to the second access network device supporting the optimized terminal capability” and “in response to the second access network device being unable to identify the first UE capability identification information of the terminal, receive, a first feedback message from the second access network device, the first feedback message carries cause parameters indicating that the second access network device does not support an optimized terminal capability” in combination with all of the remaining limitations of the claim.  Claims 9 and 14 recite similar subject matter and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647